Citation Nr: 1235141	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an upper back injury.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for residuals of an upper back injury and residuals of a head injury.

This matter was previously remanded by the Board in December 2011 and now returns to the Board for further review.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development of the Veteran's claims is warranted.

The Veteran claims that he has current residuals of a head injury and residuals of an upper back injury related to an in-service injury incurred when moving a piano.  Service treatment records confirm that the Veteran complained of pain between the scapulae, aggravated by lifting a piano a day earlier in March 1960.  The impression was strain of the upper thoracic spine.  The Veteran has subsequently reported that, while moving the piano during service, he slipped and hit his head.

In its December 2011 remand, the Board instructed the RO/AMC to schedule the Veteran for VA examinations for his claimed headache and upper back disabilities.  The examiner(s) were to review the claims file, perform an examination, and offer opinions as to whether the Veteran's claimed disabilities were related to service.

The Veteran underwent a VA spine examination in January 2012.  With respect to his upper back injury, the examiner diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine.  However, no opinion regarding etiology was rendered.  Notably, the Veteran also underwent an examination of the cervical spine, and in August 2012, an addendum opinion was obtained addressing the etiology of the Veteran's cervical spine disability.  However, service connection for a cervical spine disability was already denied by the Board in December 2011.  The issue on appeal is an upper back or thoracic spine disability.  No opinion has been offered with respect to that disability.

The Veteran also underwent a VA examination for headaches in January 2012.  The examiner was specifically instructed to consider and address the Veteran's reports of occasional headaches since service.  She noted the Veteran's report of a history of headaches since 1960 in the examination report, along with current complaints of headaches occurring 3 to 4 times per week and treated with NSAIDs.  However, she ultimately concluded that the Veteran did not have a diagnosis of a head disorder or headaches.  This was based on a lack of treatment or diagnostic evaluation, including a neurological evaluation, and no chronicity of symptoms.  

However, the Veteran is competent to describe his symptoms and is competent to relate a diagnosis of headaches as it is a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, as noted in the December 2011 remand, the Veteran complained of increasing frequency of headaches in the back of his head during an October 1988 VA examination.  During an October 1989 hearing, the Veteran indicated that after service, his symptoms, including headaches, occurred periodically.  During VA treatment in March 2006, the Veteran described intermittent neck pain and occasional headaches since an accident in 1960.  Another note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  During the October 2009 VA examination, the Veteran reported neck pain since his in-service injury, with pain radiating up into his head.  It does not appear that these statements and findings were addressed by the January 2012 examiner in making her opinion.

For these reasons, the Board finds that supplemental opinions are required to address the etiology of the Veteran's upper back condition and headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the January 2012 VA spine examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current degenerative disc disease is etiologically related to service.

The examiner should specifically consider and address the March 1960 in-service impression of strain of the upper thoracic spine.

If the January 2012 examiner is not available, then the claims file should be forwarded to another appropriate examiner, who should comply with the above instructions.  If necessary, an additional VA examination should be provided.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the January 2012 VA headache examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current headache symptoms are etiologically related to service.

The examiner should specifically consider and address the Veteran's report of occasional headaches since service, discussed above.

If the January 2012 examiner is not available, then the claims file should be forwarded to another appropriate examiner, who should comply with the above instructions.  If necessary, an additional VA examination should be provided.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


